Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

2.	The amendment filed 8/31/21 has been entered.

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al (US 2007/0047816) and Jung et al (US 2020/0265040) and York et al (US 7,295,995) and Gross et al (US 2016/036336) and Wellington (US 2010/0124887).
4.	Regarding claim 1, Graham shows a method executed by a processing device operatively coupled to a memory (para 428-431 for example show the processing device with memory performing collecting, generating and presenting steps.  See also para 360 and 438), comprising collecting data during use of an application program (para 435-436 – note the list of names is captured) to determine an option-selection usage pattern for a given user with respect to a given option-selection list with options listed in a first order (para 436-438 and Figure 58 – note how the menu list is used to determine a frequency of selection by a user); generating a modified option-selection list with the options listed in a second order based on the option-selection usage pattern (para 438-439 and Figure 58 – the second menu list is reordered based on the frequency of selection); and presenting the reordered list to the given user (para 438, 441, Figure 58 – the menu list is displayed to the user).  Graham does not go into the details that the reordered list is presented as a recommendation per se, in that the user may accept or reject it, but Graham does discuss recommendations of data to be incorporated (as in para 429) and also the user associates selections with files to be displayed (para 441-442 shows associating selections with files to be available for display).  Furthermore, Jung shows presenting a recommendation menu option to the user which can be accepted or rejected (para 41 shows the determined menu option is presented as a recommendation to the user, in order to associate that option to be available for display).  It would have been obvious to a person with ordinary skill in the art to have this in Graham, because it would allow the user to associate the reordered menu list to be available for display.  Graham shows the option selection usage pattern is determined in association with receipt of a selection by the user of a minimum threshold number of entries of one or more of the options of the given option selection list (see again para 438-439 and Figure 58 – the second menu list is reordered based on the frequency of selection), and also shows weighting data (para 314, 318 show the weighting of the data and para 438 shows how the frequency is used to weight the options for order preference), but neither Graham nor Jung show assigning weights to the collected data based on time of selection of individual ones of the one or more options of the given option selection list.  York however does show how weights are assigned to collected data based on time of selection of the options of a given option selection list (Detailed Descr. para 26-27 show the query log which tracks the time of the user selections; Figure 3, Detailed Descr. para 31, 34, 39 show the period of time during the selection as part of the context and then the subsequent weighting of the context.  Detailed Descr. para 38 then shows how the items are reordered accordingly).  It would have been obvious to a person with ordinary skill in the art to have this in Graham, especially a modified by Jung, because it would provide an efficient way to use context data associated with the selection to help determine the order of items.  Nevertheless, neither York (nor Graham nor Jung) shows the determination based on a given point in time such that the weights are assigned based on the time of selection relative to the given point in time wherein collected data closest to the given point in time is assigned a greater relative value than collected data remote from the given point in time.  However, Gross does show a determination based on a given point in time such that weights are assigned based on the time of selection relative to the given point in time wherein collected data closest to the given point in time is assigned a greater relative value than collected data remote from the given point in time (para 1024, Figure 25C – note the weighting based on proximity to a time of day, para 2076 -2081, 2086-2099, Figures 4A-B, 9B-C go into the model of prediction which may be based on proximity to particular points in time).  It would have been obvious to a person with ordinary skill in the art to have this in Graham, especially as modified by Jung and York, because it would provide an efficient way to use context data associated with the selection (here, time of selection) to determine a weighting to be used in presenting items.  Given the combination, the generated recommendation would be based also on the relative value assigned to the collected data (see also York Figure 3, Detailed Descr. para 31, 34, 39 which shows the subsequent weighting of the context and assigning of relative values).  Neither Graham (nor Jung, York, Gross) specifically go into the details of determining and recalculating points in time in which the one or more selections occurs by the user such that the threshold number of entries remains constant by then discarding the oldest (most remote from the first point in time) one or more selections, so that the determining, assigning, generating, and presenting steps are repeated at the new points in time.  Note though that this is recited as “one or more selections” and thus a system which does this for simply one selection at a time will fulfil this feature.  Indeed Wellington however does determine and recalculate points in time in which a new selection occurs by the user such that the threshold number of entries remains constant by then discarding the oldest selection, so that the determining, assigning, and generating steps are repeated at the new points in time (see para 52-54 – a threshold number of N samples is maintained such that at a given point in time in which an additional sample value is acquired, the oldest sample is discarded, and the particular determining, assigning, and generating step are recalculated and repeated).  It would have been obvious to a person with ordinary skill in the art to have this in Graham, especially as modified by Jung and York and Gross, because it would provide an efficient way to associate updated weightings with a new selection at a given point in time.  Given the combination, the presenting step would then be repeated as well, as shown in Graham.

5.	Regarding claim 2, Jung shows enabling the given user to accept or reject the recommendation (para 41 – the user may accept or reject it).  It would have been obvious to a person with ordinary skill in the art to have the user enabled to accept or reject the recommendation in Graham, because it would allow the user to associate the reordered menu list to be available for display.

6.	Regarding claim 3, presenting the modified option-selection list to the given user the next time the given user uses the application program, when the recommendation is accepted by the given user (Graham shows in para 439-442 that the utilized menu list is associated and displayed. Jung shows in para 41 that once accepted, the recommendation will be utilized.  It would have been obvious to a person with ordinary skill in the art to have this in Graham, because it would allow the user to associate the reordered menu list to be available for display).

7.	Regarding claim 4, the option-selection usage pattern is further determined over a given time interval (Graham para 438 shows the pattern is based on selection frequency in a given time period).

8.	Regarding claim 5, the option-selection usage pattern is derived from right-click operations the given user performs for the application program (Graham para 376, 413 show the selections are click operations, using a standard mouse in which click selections are made with the right click).

9.	Regarding claim 6, the option-selection usage pattern is derived from a number N of right-click operations (Graham para 438 show the pattern is based on a number of click operations in given period of time.  Para 376, 413 show the standard mouse with right click selection).

10.	Regarding claim 7, Graham shows discarding at least a portion of data collected during use of the application program prior to selection by the user of the minimum threshold number of entries (Graham para 135, 436-438 show how some data may be removed.  In particular, the end para 438 shows how some names are removed from being displayed).  (That the list is recommended is obvious in view of Jung as explained for claim 1, namely because it would allow the user to associate the reordered menu list to be available for display).

11.	Regarding claim 9, Graham shows normalizing weights assigned during the weighting step (para 314, 318 show the weighting of the data including normalizing weights in the algorithm).

12.	Regarding claim 10, the second order comprises a reordering of the options listed in the first order based on at least in part of the frequency of use by the given user as indicated by the option-selection usage pattern (this is shown explicitly in Graham para 438 – the options are reordered based on frequency of user by the user, as indicated by the option selection usage pattern). 
13.	Regarding claim 11, Graham shows the processing device coupled to a memory (para 360, 428-431 – show the processor and memory.  See also para 438) for collecting data during use of an application program (para 435-436 – note the list of names is captured) to determine an option-selection usage pattern for a given user with respect to a given option-selection list with options listed in a first order (para 436-438 and Figure 58 – note how the menu list is used to determine a frequency of selection by a user); generating a modified option-selection list with the options listed in a second order based on the option-selection usage pattern (para 438-439 and Figure 58 – the second menu list is reordered based on the frequency of selection); and presenting the reordered list to the given user (para 438, 441, Figure 58 – the menu list is displayed to the user).  Graham does not go into the details that the reordered list is presented as a recommendation per se, in that the user may accept or reject it, but Graham does discuss recommendations of data to be incorporated (as in para 429) and also the user associates selections with files to be displayed (para 441-442 shows associating selections with files to be available for display).  Furthermore, Jung shows presenting a recommendation menu option to the user which can be accepted or rejected (para 41 shows the determined menu option is presented as a recommendation to the user, in order to associate that option to be available for display).  It would have been obvious to a person with ordinary skill in the art to have this in Graham, because it would allow the user to associate the reordered menu list to be available for display.  Graham shows the option selection usage pattern is determined in association with receipt of a selection by the user of a minimum threshold number of entries of one or more of the options of the given option selection list (see again para 438-439 and Figure 58 – the second menu list is reordered based on the frequency of selection), and also shows weighting data (para 314, 318 show the weighting of the data and para 438 shows how the frequency is used to weight the options for order preference), but neither Graham nor Jung show assigning weights to the collected data based on time of selection of individual ones of the one or more options of the given option selection list.  York however does show how weights are assigned to collected data based on time of selection of the options of a given option selection list (Detailed Descr. para 26-27 show the query log which tracks the time of the user selections; Figure 3, Detailed Descr. para 31, 34, 39 show the period of time during the selection as part of the context and then the subsequent weighting of the context.  Detailed Descr. para 38 then shows how the items are reordered accordingly).  It would have been obvious to a person with ordinary skill in the art to have this in Graham, especially a modified by Jung, because it would provide an efficient way to use context data associated with the selection to help determine the order of items.  Nevertheless, neither York (nor Graham nor Jung) shows the determination based on a given point in time such that the weights are assigned based on the time of selection relative to the given point in time wherein collected data closest to the given point in time is assigned a greater relative value than collected data remote from the given point in time.  However, Gross does show a determination based on a given point in time such that weights are assigned based on the time of selection relative to the given point in time wherein collected data closest to the given point in time is assigned a greater relative value than collected data remote from the given point in time (para 1024, Figure 25C – note the weighting based on proximity to a time of day, para 2076 -2081, 2086-2099, Figures 4A-B, 9B-C go into the model of prediction which may be based on proximity to particular points in time).  It would have been obvious to a person with ordinary skill in the art to have this in Graham, especially as modified by Jung and York, because it would provide an efficient way to use context data associated with the selection (here, time of selection) to determine a weighting to be used in presenting items.  Given the combination, the generated recommendation would be based also on the relative value assigned to the collected data (see also York Figure 3, Detailed Descr. para 31, 34, 39 which shows the subsequent weighting of the context and assigning of relative values).  Neither Graham (nor Jung, York, Gross) specifically go into the details of determining and recalculating points in time in which the one or more selections occurs by the user such that the threshold number of entries remains constant by then discarding the oldest (most remote from the first point in time) one or more selections, so that the determining, assigning, generating, and presenting steps are repeated at the new points in time.  Note though that this is recited as “one or more selections” and thus a system which does this for simply one selection at a time will fulfil this feature.  Indeed Wellington however does determine and recalculate points in time in which a new selection occurs by the user such that the threshold number of entries remains constant by then discarding the oldest selection, so that the determining, assigning, and generating steps are repeated at the new points in time (see para 52-54 – a threshold number of N samples is maintained such that at a given point in time in which an additional sample value is acquired, the oldest sample is discarded, and the particular determining, assigning, and generating step are recalculated and repeated).  It would have been obvious to a person with ordinary skill in the art to have this in Graham, especially as modified by Jung and York and Gross, because it would provide an efficient way to associate updated weightings with a new selection at a given point in time.  Given the combination, the presenting step would then be repeated as well, as shown in Graham.

14.	Regarding claim 12, Jung shows enabling the given user to accept or reject the recommendation (para 41 – the user may accept or reject it).  It would have been obvious to a person with ordinary skill in the art to have the user enabled to accept or reject the recommendation in Graham, because it would allow the user to associate the reordered menu list to be available for display.

15.	Regarding claim 13, presenting the modified option-selection list to the given user the next time the given user uses the application program, when the recommendation is accepted by the given user (Graham shows in para 439-442 that the utilized menu list is associated and displayed. Jung shows in para 41 that once accepted, the recommendation will be utilized.  It would have been obvious to a person with ordinary skill in the art to have this in Graham, because it would allow the user to associate the reordered menu list to be available for display).

16.	Regarding claim 14, the option-selection usage pattern is further determined over a given time interval (Graham para 438 shows the pattern is based on selection frequency in a given time period).

17.	Regarding claim 15, the option-selection usage pattern is derived from right-click operations the given user performs for the application program (Graham para 376, 413 show the selections are click operations, using a standard mouse in which click selections are made with the right click).

18.	Regarding claim 16, the option-selection usage pattern is derived from a number N of right-click operations (Graham para 438 show the pattern is based on a number of click operations in given period of time.  Para 376, 413 show the standard mouse with right click selection).

19.	Regarding claim 17, Graham shows discarding at least a portion of data collected during use of the application program prior to selection by the user of the threshold number of entries (Graham para 135, 436-438 show how some data may be removed.  In particular, the end para 438 shows how some names are removed from being displayed).  (That the list is recommended is obvious in view of Jung as explained for claim 1, namely because it would allow the user to associate the reordered menu list to be available for display).

20.	Regarding claim 18, the second order comprises a reordering of the options listed in the first order based on the frequency of use by the given user as indicated by the option-selection usage pattern (this is shown explicitly in Graham para 438 – the options are reordered based on frequency of user by the user, as indicated by the option selection usage pattern). 

21.	Regarding claim 19, Graham shows the non-transitory processor readable storage medium having code executed by a processing device (para 360, 428-431 – show the processor and memory.  See also para 438) to perform the steps of collecting data during use of an application program (para 435-436 – note the list of names is captured) to determine an option-selection usage pattern for a given user with respect to a given option-selection list with options listed in a first order (para 436-438 and Figure 58 – note how the menu list is used to determine a frequency of selection by a user); generating a modified option-selection list with the options listed in a second order based on the option-selection usage pattern (para 438-439 and Figure 58 – the second menu list is reordered based on the frequency of selection); and presenting the reordered list to the given user (para 438, 441, Figure 58 – the menu list is displayed to the user).  Graham does not go into the details that the reordered list is presented as a recommendation per se, in that the user may accept or reject it, but Graham does discuss recommendations of data to be incorporated (as in para 429) and also the user associates selections with files to be displayed (para 441-442 shows associating selections with files to be available for display).  Furthermore, Jung shows presenting a recommendation menu option to the user which can be accepted or rejected (para 41 shows the determined menu option is presented as a recommendation to the user, in order to associate that option to be available for display).  It would have been obvious to a person with ordinary skill in the art to have this in Graham, because it would allow the user to associate the reordered menu list to be available for display.  Graham shows the option selection usage pattern is determined in association with receipt of a selection by the user of a minimum threshold number of entries of one or more of the options of the given option selection list (see again para 438-439 and Figure 58 – the second menu list is reordered based on the frequency of selection), and also shows weighting data (para 314, 318 show the weighting of the data and para 438 shows how the frequency is used to weight the options for order preference), but neither Graham nor Jung show assigning weights to the collected data based on time of selection of individual ones of the one or more options of the given option selection list.  York however does show how weights are assigned to collected data based on time of selection of the options of a given option selection list (Detailed Descr. para 26-27 show the query log which tracks the time of the user selections; Figure 3, Detailed Descr. para 31, 34, 39 show the period of time during the selection as part of the context and then the subsequent weighting of the context.  Detailed Descr. para 38 then shows how the items are reordered accordingly).  It would have been obvious to a person with ordinary skill in the art to have this in Graham, especially a modified by Jung, because it would provide an efficient way to use context data associated with the selection to help determine the order of items.  Nevertheless, neither York (nor Graham nor Jung) shows the determination based on a given point in time such that the weights are assigned based on the time of selection relative to the given point in time wherein collected data closest to the given point in time is assigned a greater relative value than collected data remote from the given point in time.  However, Gross does show a determination based on a given point in time such that weights are assigned based on the time of selection relative to the given point in time wherein collected data closest to the given point in time is assigned a greater relative value than collected data remote from the given point in time (para 1024, Figure 25C – note the weighting based on proximity to a time of day, para 2076 -2081, 2086-2099, Figures 4A-B, 9B-C go into the model of prediction which may be based on proximity to particular points in time).  It would have been obvious to a person with ordinary skill in the art to have this in Graham, especially as modified by Jung and York, because it would provide an efficient way to use context data associated with the selection (here, time of selection) to determine a weighting to be used in presenting items.  Given the combination, the generated recommendation would be based also on the relative value assigned to the collected data (see also York Figure 3, Detailed Descr. para 31, 34, 39 which shows the subsequent weighting of the context and assigning of relative values).  Neither Graham (nor Jung, York, Gross) specifically go into the details of determining and recalculating points in time in which the one or more selections occurs by the user such that the threshold number of entries remains constant by then discarding the oldest (most remote from the first point in time) one or more selections, so that the determining, assigning, generating, and presenting steps are repeated at the new points in time.  Note though that this is recited as “one or more selections” and thus a system which does this for simply one selection at a time will fulfil this feature.  Indeed Wellington however does determine and recalculate points in time in which a new selection occurs by the user such that the threshold number of entries remains constant by then discarding the oldest selection, so that the determining, assigning, and generating steps are repeated at the new points in time (see para 52-54 – a threshold number of N samples is maintained such that at a given point in time in which an additional sample value is acquired, the oldest sample is discarded, and the particular determining, assigning, and generating step are recalculated and repeated).  It would have been obvious to a person with ordinary skill in the art to have this in Graham, especially as modified by Jung and York and Gross, because it would provide an efficient way to associate updated weightings with a new selection at a given point in time.  Given the combination, the presenting step would then be repeated as well, as shown in Graham.

22.	Regarding claim 20, Jung shows enabling the given user to accept or reject the recommendation (para 41 – the user may accept or reject it).  It would have been obvious to a person with ordinary skill in the art to have the user enabled to accept or reject the recommendation in Graham, because it would allow the user to associate the reordered menu list to be available for display.
23.	Regarding claim 22, the greater relative value assigned to the collected data is directly proportional to time elapsed relative to the given point in time (see Gross para 2237-2238 which shows using the proportionality of time elapsed from the point in time of the action/selection, and see back para 1024 and para 2076 -2081, 2086-2099, together which shows calculating the greater relative value).   It would have been obvious to a person with ordinary skill in the art to have this in Graham, especially as modified by Jung and York, because it would provide an efficient way to use context data associated with the selection (here, time of selection) to determine a weighting to be used in presenting items.

24.	Applicant's arguments filed have been fully considered but they are not persuasive.  Applicant argues that the newly amended features are not shown in the cited prior art from the previous rejection.  However, Wellington is brought in to show the features.

25.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Tzeng (US 2011/0171620) monitors selection times at specific points in time.
b) Brightwell (US 2019/0213661) determines retrieval time based on specific time of day/week of selection. 
 c) Sankaran (US 2014/0095945) determines when the number of added objects exceeds a threshold limit and then recalculates memory size information accordingly.  
d) Price (US 2021/0327450) determines a time when a new element is added to a buffer, then removes the oldest element, and then recalculates statistical information accordingly.



26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 





27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/Primary Examiner, Art Unit 2174